Citation Nr: 1427897	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

3.  Entitlement to a disability rating in excess of 20 percent for left knee patellar malalignment (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 26, 1981 to June 26, 1981, from May 1, 1985 to July 16, 1985, and from February 25, 1986 to November 1, 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Chicago, Illinois.  Specifically, a July 2006 rating decision assigned, in part, a 20 percent rating for a left knee disability effective September 1, 2005.  The Veteran appeals the assignment of the 20 percent rating.  A January 2007 rating decision continued the non-compensable rating for the Veteran's service-connected bilateral hearing loss disability.  Finally, a December 2007 rating decision granted service connection for PTSD and assigned it an initial evaluation of 50 percent effective June 27, 2005, the date of the Veteran's reopened claim for service connection. 

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain VA outpatient records and records from the Social Security Administration (SSA) and to afford the Veteran new VA medical examinations of his claimed disabilities.  The actions specified in the March 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, as the Veteran has already been award TDIU for the entire period on appeal, this issue will not be further addressed.


FINDINGS OF FACT

1.  The Veteran's PTSD was most appropriately characterized throughout the period on appeal by occupational and social impairment with reduced reliability and productivity due to such symptoms including, but not limited to: sleep disturbances; disturbances of motivation and mood; panic attacks more than once a weak; impaired short-term memory and concentration; and difficulty establishing and maintaining effective work and social relationships.

2.  Accurate puretone thresholds and speech recognition scores could not be obtained.  

3.  The Veteran's left knee disability is characterized by arthritis with non-compensable but painful range of motion, with complaints of instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a compensable disability rating for service-connected bilateral hearing loss with have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2013).

3.  The criteria for entitlement to a disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40,  4.71a, Diagnostic Codes 5257, 5258 (2013).

4.  The criteria for entitlement to a separate rating of 10 percent, but no greater, based on arthritis of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.


PTSD

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2013).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013). 

In August 2005 and October 2005, the Veteran was seen by a VA psychiatrist with complaints of hearing voices, experiencing nightmares and flashbacks, and sleep disturbances.  The Veteran denied feeling of helplessness or hopelessness, as well as homicidal and suicidal ideations.  The Veteran was observed to be well-dressed and well-groomed, with good hygiene and eye-contact.  He was well-oriented, with no evidence of thought disorders, delusions, or hallucinations.  Judgment and insight were good.  The Veteran's speech and motor activity were normal.  His affect was euthymic, related, and stable.  He was diagnosed with depression and PTSD and assigned a GAF score of 65.  

In June 2006, the Veteran was seen by VA mental health services with complaints of hearing voices, "black outs", sleep disturbances, nightmares and flashbacks, and depression.  

Neuropsychological testing performed in July 2006 found no significant neurocognitive disorder.  Intellectual functioning was in the average range and was consistent with the Veteran's education and training.  Memory functioning was intact for new learning, recall, and consolidation and storage of information, with average attention and concentration.  Language, spatial, and executive functioning were intact.  Personality testing suggested that the Veteran tends to be angry, belligerent, and resentful of rules and regulations, with possible hostility toward authority figures and little regard for other social standards.  Lack of sleep and physical pain would affect the Veteran's ability to modulate his mood.  The examiner stated that the Veteran appears to view the world as hostile and generally feels uncomfortable, unhappy, and in poor health, lacking the energy to deal with the problems of everyday life.  His test results suggested an underlying characterological disorder compromised further by his physical limitations and traumatic experiences.  He was diagnosed with Dysthymic Disorder and PTSD by history, as well as a personality disorder, not otherwise specified, with apparent narcissistic and antisocial personality traits.  A GAF score of 63 was assigned.  

In October 2006, the Veteran was seen for an individual psychotherapy session, at which time, he was found to be alert and oriented, with clear, coherent, relevant speech and good eye-contact.  His mood was observed to be slightly depressed and his affect restricted, but congruent to mood and non-labile.  Thought processes were logical and goal directed.  Thought content was within normal limits with no signs or reports of hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  Memory appeared grossly intact and judgment and insight were good.  Diagnoses of PTSD, dysthymic disorder, and a personality disorder, not otherwise specified were noted.  A GAF score of 65 was assigned.  

In October 2007, the Veteran was afforded a new VA examination of his PTSD.  At the time of the examination, he reported that he had not worked since 2001.  He reported occasionally socializing with his family, as well as belonging to the Marine Corp League.  

The Veteran reported symptoms of depression, anxiety, irritability, impaired impulse control, and sleep impairment.  He reported panic attacks approximately three times per week.  He was well-oriented, with appropriate grooming and behavior.  He complained of short term memory problems and difficulty organizing his thoughts.  Judgment and insight were intact.  Although the Veteran also reported that he "hears voices", the examiner noted that there was no evidence of any major thought disorder.  He was diagnosed with PTSD and dysthymia by report of record, as well as a personality disorder, NOS.  A GAF score of 63 was assigned.  

In January 2008, the Veteran complained of anxiety attacks and irritability.  He denied hopelessness, helplessness, or suicidal or homicidal ideations.  He did not report any thought disorders or delusions, but did report auditory hallucinations.  He reported that he passes the time watching television, working on his computer, and doing physical therapies.  A GAF score of 55 was assigned.  

At a March 2008 updated VA mental health evaluation, the Veteran claimed that he suffered from daily auditory hallucinations, as well as frequent severe nightmares and panic attacks, and occasional dissociative episodes.  He also described ongoing depression.  The examiner characterized the Veteran's thought processes as logical and goal directed, but noted the Veteran's reports of hallucinations, paranoia, and hypervigilance.  Memory, judgment, and insight were intact.  The examiner concluded that given the severity of the Veteran's PTSD, in combination with other medical problems, he did not appear able to sustain employment.  (The Veteran is in receipt of  TDIU benefits.) The Veteran was diagnosed with PTSD and Depressive Disorder and a GAF score of 45 was assigned.

In May 2008, the Veteran described hallucinations, including hearing the voices of people and seeing things out of the corner of his eyes.  He complained of panic attacks four or five times per day and reported sleeping only two or three hours per night.  He recounted spending his time watching television and visiting with friends.  He also went fishing with his brother when he is in town.  

In September 2008, the Veteran was afforded a new VA examination.  At that time, he complained of nightmares, flashbacks, chronic insomnia, depression, and anxiety.  He also continued to report experiencing auditory hallucinations and panic attacks three or four times a week.  He complained of short-term memory problems.  The Veteran reported that he had not worked since 2001, and claimed that his PTSD symptoms play a major role in his inability to work.  He also claimed that he had no friends or social activities, although he did report that he was married and that the marriage was stable.  The Veteran was capable of maintaining minimal personal hygiene and performing activities of daily living, but he did report that he has his spouse manage his finances.  The Veteran was observed to be fully oriented, with normal speech patterns.  The examiner concluded that he was competent to manage his affairs.  He was diagnosed with PTSD, Dysthymic Disorder, Psychotic Disorder NOS, and Personality Disorder NOS.  A GAF score of 45 was assigned.  

Outpatient treatment records show that the Veteran continued to report problems falling and staying asleep, panic attacks, flashbacks, anxiety, hypervigilance, and social isolation.  

At December 2009 and March 2010 individual psychotherapy sessions, the Veteran was alert, fully oriented, well-groomed, and coherent.  His mood was depressed and his affect flat, but congruent to mood and non-labile.  Thought processes were goal directed and logical.  Thought content was within normal limits with no signs or reports of hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  Memory, insight, and judgment appeared intact.  A GAF score of 55 was assigned.  

In April 2012, the Veteran was afforded a VA examination.  He continued to report symptoms of depressed mood, anxiety, and irritability, as well as sleep disturbances, distressing recollections and dreams of traumatic events, and difficulty establishing and maintaining effective work and social relationships.  

The Veteran reported that he sees his mother and stepfather on a weekly basis and his brother and sister on holidays.  He reported a generally positive relationship with these family members.  At the time of the examination, he had recently finalized a divorce from his spouse of three and a half years.  He reported having a few individuals that he considers friends, but claimed that he sees them only rarely and spends most of his time home alone.  

The Veteran was diagnosed with Depressive Disorder NOS, PTSD, and Personality Disorder NOS.  A GAF Score of 63 was assigned.  The examiner concluded that the Veteran's psychiatric problems would cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner opined that the Veteran's psychiatric symptoms would have no more than a mild impact on his ability to maintain gainful employment and a mild to moderate impact on social functioning.  

Based on all the above evidence, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted. 

The Veteran has consistently reported symptoms such as nightmares, isolation, poor concentration, sleep disturbances, irritability, anxiety, depressed mood, and auditory hallucinations.  However, the effect of these symptoms on the Veteran's occupational and social functioning appears to be no more than moderate. 

Despite his mental health problems, the Veteran has reported regularly engaging in social activities with family and friends.  Additionally, he was married for a number of years during the period on appeal.  Thus, it appears that the Veteran has a number of close personal relationships that provide him with support and that he is at least minimally socially engaged.  Additionally, the Veteran has described a stable work history prior to his retirement with no evidence of significant conflict with supervisors or coworkers. It appears that the Veteran retired in 2001 due to his physical disabilities, and not his psychiatric problems.  He is now in receipt of TDIU. 

Furthermore, although the Veteran has reported experiencing auditory and visual hallucinations, the preponderance of the evidence does not support a finding that the Veteran suffers from any thought disorder.  The Veteran has consistently been described as well oriented, with appropriate grooming and affect.  He has been able to communicate coherently and logically with medical professionals, as well as VA employees.  Throughout the period on appeal, he has been determined competent to manage his own affairs, and there is no evidence that the Veteran is unable to manage his activities of daily living.  Although he has complained of auditory hallucinations, comprehensive neuropsychological evaluation in July 2006 found no evidence of a neurocognitive disorder.  A thought disorder has never been diagnosed. 

The Board notes that the symptoms and level of impairment described by the General Formula for Rating Mental Disorders for a disability that is 70 percent disabling, such as "obsessional rituals that interfere with routine activities"; "speech intermittently illogical, obscure, or irrelevant"; "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively"; "impaired impulse control (such as unprovoked irritability with periods of violence)"; "spatial disorientation"; and "neglect of personal appearance and hygiene" indicate an individual that is severely debilitated by his psychiatric disability, and with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  The preponderance of the evidence is against a finding that the Veteran's PTSD is so disabling. 

The GAF scores throughout the period on appeal have ranged with most scores falling in the 55-65 range, indicating a generally moderate disability.  While the Veteran's symptoms have fluctuated over the past decade, there has been no extended and significant change for better or worse during the period on appeal; accordingly, assignment of staged ratings is not appropriate.

The Board has considered the Veteran's assertions that his disability is not appropriately rated, but the Board gives greater weight to the accounts of the Veteran's symptoms documented in VA examination reports and in the Veteran's VA outpatient treatment records, with particular weight given to the assessments made by trained mental health professionals regarding the severity of the Veteran's disability.  There is also no evidence that the Veteran was ever voluntarily or involuntarily committed for psychiatric problems, including psychosis, or indeed received any inpatient therapy.  

For all of the above reasons, entitlement to a higher schedular rating for PTSD is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral Hearing Loss

A non-compensable disability evaluation has been in effect for bilateral hearing loss disability since July 17, 1996.  In June 2005, the Veteran filed a claim for an increased rating for his bilateral hearing loss, which has been denied.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2013) states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from July 2006, September 2006, and March 2012.  

At his July 2006 VA examination, the examiner, M.G., noted that the Veteran was last afforded a VA examination in 2001, but due to significant malingering, the reported values were those obtained in 1989.  According to the examiner, the Veteran has been seen numerous times in the audiology clinic since that time, with malingering consistently documented on each visit.  The Veteran claimed that his hearing has progressively worsened since his last VA C & P examination and complained that his tinnitus is constant and "extreme."  However, puretone thresholds, as well as the severity of the Veteran's tinnitus, could not be obtained due to what was characterized by the examiner as significant malingering.  Speech recognition score of 84% bilaterally were provided.  The examiner explained the reasons for this conclusion as follows:

The Veteran's admitted puretone thresholds were in very poor agreement with his admitted speech reception thresholds.  This finding is consistent with malingering.  The Veteran responded appropriately to directions given via the talkover at 60 HL (normal presentation level).  However, his admitted puretone thresholds were given at levels worse than that.  If organic, he would not have been able to hear the talkover at that level.  This finding is consistent with malingering.  When comparing his thresholds via a descending approach to his admitted thresholds using an ascending approach, the test results varied by an average of 15 db.  This finding is consistent with malingering.  The Veteran's errors on word recognition testing were atypical for organic hearing loss.  He provided numerous rhyming words, with consistent initial phoneme substitutions.  The test was repeated at progressively louder levels.  The reported word recognition scores are still believed to be an exaggeration of true word recognition ability.

The examiner further noted that if the Veteran's hearing was really as poor as he claimed, he would likely be extremely dependent on his hearing aids; however, it appears from the record that the Veteran uses his aids infrequently, as he has rarely sent them in for repair or requested new batteries.  She recommended continuing to use the results of the Veteran's 1989 test, opining that the Veteran's current organic thresholds are likely relatively close to these values.  

Additional audiological testing was performed in September 2006.  At that time, the Veteran complained of hearing difficulties in all situations where he does not wear his hearing aids.  The examiner, T.E., reported that the Veteran's average puretone threshold was 0 dB bilaterally.  He reported speech recognition scores on the Maryland CNC test were 96% bilaterally.  Application of 38 C.F.R. § 4.85 Table VI to the September 2006 measurements results in assignment of Roman Numeral I to the left ear and Roman Numeral I to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  However, the examiner noted that the audiometric data obtained is consistent with continued malingering, so the accuracy of the examiner's findings is unclear.  

The Veteran was afforded a third audiological examination in April 2012.  At that time, the Veteran complained that his hearing is so poor, he has to lip read.  However, the examiner, Dr. A.H., reported that the Veteran's puretone thresholds and speech recognition could not reliably be tested due to poor inter-test consistency with volunteered thresholds.  

The July 2006, September 2006, and March 2012 VA audiological test results do not provide for assigning a compensable disability rating for the Veteran's bilateral hearing loss.  

The Veteran was also seen in October 2010 for an audiological examination.  However, the examining audiologist noted that although the Veteran had "probable sensorineural hearing loss in both ears (and probable progression since his last evaluation)", the examiner did not have an accurate evaluation of the Veteran's current hearing acuity.  A November 2010 ENT note states "The patient reports that his hearing is very poor bilaterally, and that he mostly communicates by lip reading.  Recent audiogram showed PTA of about 85 dB bilaterally, but showed multiple concerning signs for malingering.  He also has documented telephone conversations without difficulty."  

Based on the above evidence, the Board finds that a compensable disability evaluation for the Veteran's bilateral hearing loss cannot be granted for any period on appeal.  There is no reliable medical evidence showing that the Veteran's hearing loss meets the criteria for a higher disability rating.  Accordingly, the Board finds no basis to either award a higher disability rating or waste additional time and resources on further development.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Left Knee Disability

The Veteran is also seeking a disability evaluation in excess of 20 percent for his service connected left patellar malalignment.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion. 38 C.F.R. § 4.71, Plate II. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion. As such, limitation of motion is a relevant consideration under Diagnostic Code 5259. VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At a disability evaluation in August 2004, the Veteran complained of bilateral knee pain, popping, clicking, and a sensation of instability, as well as locking and giving way.  He reported difficulty with prolonged walking or standing.  The Veteran was noted to have a stiff gait, but did not require assistive devices.  He was able to flex his knees to 150 degrees bilaterally.  X-rays were noted to show minimal degenerative changes of the medial compartment with mild to moderate swelling of the suprapatellar pouch.  

The Veteran was afforded a VA examination in June 2006.  At that time, he complained of pain, weakness, stiffness, occasional swelling, heat, redness, giving way, locking, fatiguability, and lack of endurance.  Symptoms are aggravated by going up and down stairs, prolonged standing or walking, kneeling, and squatting.  He reported popping and locking if he walks.  He reported wearing a knee brace and occasionally using a cane, but does not use corrective shoes or crutches.  He also takes Motrin and Extra Strength Tylenol.  He has had three surgeries on the left knee.  The Veteran reported that he is able to perform most activities of daily living, but is unable to perform strenuous physical activity such as prolonged walking, kneeling or squatting, or lifting and carrying heavy objects.  

On examination, the Veteran's gait and stance were normal.  The Veteran complained of tenderness to palpation posteriorly, medially, and laterally.  There was no erythema, edema, or effusion.  The Veteran had crepitus and pain with anterior and posterior drawer testing, but no laxity.  Range of motion was from 0 degrees extension to 140 degrees flexion.  There was no additional loss of motion following repetitive testing, but the Veteran complained of pain and popping.  The Veteran was diagnosed with left knee traumatic arthritis.  

In March 2012, the Veteran was afforded a new VA examination.  The Veteran complained of symptoms of pain, locking, popping, and giving way.  He reported occasional use of a knee brace and cane.  On examination, the Veteran's gait was observed to be slightly antalgic.  Range of motion of the left knee was from 0 degrees extension to 135 degrees flexion.  There was no objective evidence of painful motion nor any additional loss of motion following repetitive testing.  However, the Veteran did report pain on movement and weakened movement.  The Veteran had no tenderness to palpation of the knee and muscle strength in the lower extremities was intact.  There was no objective evidence of joint instability on testing.  The examiner found no evidence or history of recurrent patellar subluxation or dislocation.  However, the Veteran did have a history of a meniscal (semilunar cartilage) tear and meniscectomy with frequent episodes of joint locking and joint pain.  A June 2006 x-ray showed minor degenerative changes of the medial compartment.  The Veteran was diagnosed with post-traumatic osteoarthritis left knee.  

VA outpatient treatment records were also reviewed, but while they noted complaints of bilateral knee pain and arthritis, they are negative for any detailed evaluations of the Veteran's knees.  The Board does note that at a March 2010 appointment with a VA nutritionist, the Veteran reported that he was walking on the treadmill five or six days a week for an hour.  He claimed that his knees were initially a little sore, but he is used to it.  

The Board notes that the Veteran's left knee disability was rated by the RO under Diagnostic Code 5257, which rates recurrent subluxation or lateral instability.  There is no evidence of severe instability. Rather, the evidence generally reflect a lack of objective evidence of instability but consistent subjective complaints of giving way. Given this, no more than a 20 percent rating is warranted.  The Veteran's left knee disability does not warrant a higher rating of 30 percent which requires severe symptomatology.  

Additionally, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  

The Veteran does have a history of meniscal tearing with pain, joint effusion, and frequent locking.  Such symptoms equate to a 20 percent disability evaluation (the maximum available) for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5259.    A separate rating is not for application under this Code as such would constitute pyramiding given the current 20 percent assignment under Code 5257.

The Veteran does not have extension limited to 10 degrees or flexion limited to 45 degrees.  Accordingly, compensable evaluations cannot be assigned under Diagnostic Codes 5260 and 5261.  However, there is radiographic evidence of arthritis.  Giving the Veteran the benefit of the doubt, the Board will concede that he has painful range of motion.  The Board will grant a separate disability evaluation under Diagnostic Code 5003 for arthritis of a major joint with painful motion.  

Extraschedular Evaluations

Finally, the Board has also considered whether any of the Veteran's disabilities warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has any "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in July 2005, May 2006, May 2006, June 2006, and October 2007 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a compensable disability rating for a bilateral hearing loss disability is denied.  

Entitlement to a disability evaluation in excess of 20 percent for a left knee disability is denied.  


Entitlement to a separate 10 percent disability evaluation for arthritis of the left knee is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


